The controlling question presented on this appeal is the domicile of Jose Perez Lorenzo on May 9, 1947, the date of his death. The appellants contend that the evidence clearly shows that the deceased's domicile was in Manatee County, Florida, on said date, while the appellee contends that the evidence *Page 523 
unequivocally established his domicile in Hillsborough County, Florida, on the date of his death. The County Judge's Court of Hillsborough County, Florida, heard evidence on the issue and held that Lorenzo was domiciled in Hillsborough County on May 9, 1947, and on appeal the Circuit Court affirmed the ruling of the County Judge's Court. The case is here on appeal from the order of affirmance entered by the Circuit Court of Hillsborough County.
On appeal here in this class of litigation, it is our duty to examine the evidence and all exhibits and determine if there is substantial competent evidence to support the findings of the Probate Court and that he did not misinterpret the legal effect of the evidence as a whole. If as a result of the examination it is found that there is no substantial competent evidence to support the findings of the Probate Judge and that he misconstrued the evidence taken as a whole, then the findings of the Probate Court must be reversed, otherwise affirmed. See In re: Donnelley's Estate, 137 Fla. 459, 188 So. 108; Wilkins Estate, 128 Fla. 273, 174 So. 412; Alkire's Estate, 142 Fla. 862,  144 Fla. 606, 198 So. 475; Thompson's Estate, 145 Fla. 42,199 So. 352; Miller v. Nelson, ___ Fla. ___, opinion filed April 30, 1948, not yet reported.
We have carefully studied the record certified to this Court; the briefs have been read; the cited authorities have been examined; oral arguments have been heard at the bar of this Court, and we find that the appellants have failed to establish error as required by our adjudications, therefore it is our duty to affirm the order of the Circuit challenged on this appeal.
Affirmed.
THOMAS, C. J., ADAMS and BARNS, JJ., concur.